Citation Nr: 1202697	
Decision Date: 01/25/12    Archive Date: 02/07/12

DOCKET NO.  09-44 412	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for residuals of a right fibula fracture and a right ankle disability.

2.  Entitlement to service connection for residuals of a left ankle disability, including as secondary to a right ankle disability.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968.  The Veteran served in Vietnam and received the Parachute Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, that denied the above claims.

In March 2011, the Veteran was afforded a personal hearing before the undersigned.  A transcript of the hearing is of record.  

In a May 2011 statement, the Veteran apparently requested the opportunity to testify at another Board hearing, asserting that his representative failed to appear to the March 2011 hearing and the Board failed to answer his questions.  This request is denied.  The Board notes that the Veteran was given the opportunity to testify at the Board Travel Board hearing and there is no indication that there is any change in the facts or circumstances of the case.  Although VA's duty to assist includes affording him a personal hearing, there is no right to multiple hearings in such a short span of time, especially given the Board's favorable action and the large number of Veterans patiently waiting for the opportunity to testify at a hearing.  Further, review of the March 2011 hearing transcript shows that the undersigned held the record open for 60 days in order for the Veteran to submit additional evidence, encouraged him to submit additional evidence, advised him to discuss whether a waiver should be submitted with his representative, repeated and clarified the Veteran's claims, asked him questions pertaining to his claims to develop all theories of entitlement, and answered the Veteran's questions.  Moreover, the transcript reflects that the Veteran indicated that he was satisfied with the proceeding.  As such, the Veteran's request for another hearing is denied.

The issue of service connection for a back disability has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issue of service connection for residuals of a left ankle disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Residuals of a right fibula fracture and right ankle injury had its onset in service.


CONCLUSION OF LAW

Residuals of a right fibula fracture and right ankle injury were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board has granted service connection for residuals of a right fibula fracture and right ankle injury.  As such, no discussion of VA's duty to notify and assist is necessary.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d at 1316; Jandreau, 492 F.3d at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77.

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

The Veteran seeks service connection for residuals of a right fibula fracture and a right ankle disability.  He contends that he fractured his right fibula and injured his right ankle during jump school at Fort Benning, Georgia while in service and has been dealing with right ankle problems since service.  See Transcript of March 2011 hearing, p.4.

After a careful review of the evidence of record, the Board finds that service connection is warranted for residuals of a right fibula fracture and right ankle injury.  

The Veteran's service treatment records reveal that the Veteran was treated in May 1967 for a contusion of the right calcaneal-talus navicular.  X-rays were negative for a fracture.  Separation examination found that his lower extremities were normal and he did not indicate that he had any problems with his lower extremities in his report of medical history at separation.  

Following service, the Veteran received VA treatment.  X-rays taken in September 2004 show an old deformity of the distal fibula secondary to a previous healed fracture, calcification of the interosseous membrane, and minimal osteoarthritis of the ankle joint.  

In May 2008, the Veteran was afforded a VA examination.  He reported that during service in August 1966, he fractured his right fibula close to the ankle joint.  The fracture healed, but his right ankle became painful.  The Veteran was diagnosed as having osteoarthritis of the right ankle and x-rays showed a mild fracture with old fracture deformity of the distal fibula.  In a June 2008 addendum, the examiner stated that the Veteran's service treatment records contained no information on a fracture of the fibula or ankle and no opinion could be offered without resort to speculation.  

Based on a review of the evidence, the Board finds that service connection is warranted for residuals of a right fibula fracture.  In reaching this determination, the Board finds the Veteran's report of having right ankle problems since service both competent and credible and his report of in-service injuries is supported by the in-service treatment of a contusion to the right calcaneal-talus navicular and his military training.  The Board finds the May 2008 VA examination report is of limited probative value because the examiner focused on the lack of medical evidence in service rather than the competent and credible report of a continuity of right ankle problems since service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury and instead relied on the absence of medical records to provide a negative opinion).  In sum, the Board finds the Veteran's account of in-service injury and right fibula/right ankle problems since service credible and the post-service medical evidence supports his reported history of past fracture of the fibula and right ankle injury.  In light of the foregoing, the Board finds that service connection for residuals of a right fibula fracture and right ankle injury is warranted.


ORDER

Service connection for residuals of a right fibula fracture and right ankle injury is granted.


REMAND

The Board finds that an examination is necessary in this case to determine the etiology of the left ankle disability.  Although the Veteran was afforded a VA examination in May 2008, no examination of the left ankle, claimed as secondary to the right ankle disability, was performed.  As service-connected has been granted for residuals of a right fibula fracture and right ankle injury, another examination should be obtained on remand to determine if the left ankle disability is caused by or related to residuals of a right fibula fracture.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007).  

Secondary service connection includes the concept of aggravation of a nonservice-connected disability by a service-connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from individuals that have first-hand knowledge, and/or were contemporaneously informed of his left ankle disability.  The Veteran should be provided a reasonable amount of time to submit this lay evidence.

2.  Obtain and associate with the claims file for consideration all VA or other records concerning any evaluation or treatment the Veteran has received for his left ankle disability.  All efforts to obtain all identified records should be documented.  If, after sufficient attempts, it is determined identified records do not exist or that further attempts to obtain them would be futile, then also make an express declaration of this in the file and notify the Veteran of this in accordance with 38 C.F.R. § 3.159(e).

3.  After obtaining all additional treatment records, schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be made available to the examiner for review.  

The examiner should review the pertinent evidence, including the Veteran's lay assertions, and also undertake any indicated studies.  Then, based on the record review and examination results, the examiner should provide a current diagnosis and specifically indicate whether it is at least as likely as not that the Veteran has a left ankle disability that had its onset during his active service or is otherwise etiologically related to his active service.  

If the examiner determines that a left ankle disability is not directly related to the Veteran's active service, the examiner is asked to provide an opinion as to whether it is at least as likely as not that a left ankle disability was caused or aggravated as a consequence of the Veteran's service-connected residuals of a right fibula disability.

The examiner should prepare a legible report setting forth all examination findings, along with a complete rationale for all opinions and conclusions reached.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to the Veteran's claims file, including the in-service and post-service medical records, and the Veteran's lay assertions.  

4.  Then, the RO should readjudicate the appeal.  If the benefit sought on appeal remains denied, the RO should issue the Veteran and his representative an appropriate Supplemental Statement of the Case (SSOC) that includes clear reasons and bases for all determinations, and affords the appropriate time period to respond.  Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


